Title: To George Washington from Brigadier General Anthony Wayne, 24 September 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Fort Mont[gomer]y [N.Y.] 24th Sepr 17794. OClock P.M.
        
        I intended to do myself the honor of waiting on you this morning, but my foot being a little painful, & the appearance of the Sixteen Gun Sloop of War, with a Galley & a few boats round the Dunderberg point, determined me to remain in my Quarters, shou’d anything further turn up your Excellency may depend upon the earliest Intelligence.
        I wished to have spoke to you on Major McCormicks affair which I rather think proceeds from his being the most executive Officer in the case of Gecock—than from any real cause of Complaint against him in person.
        the poor fellow has not a Capacity to make a proper defence—Otherwise he has little to apprehend from the Prosecution—for I believe it is not him that is ment to be hurt by it. I have the Honor to be your Excellencys Most Obt & very Hume Sert
        
          Anty Wayne
        
      